NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3807-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JUAN R. NIEVES,

     Defendant-Appellant.
_______________________

                   Submitted December 7, 2021 – Decided June 23, 2022

                   Before Judges Fisher and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 18-01-0125.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.
                   Hanley, Special Deputy Attorney General/ Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      After pleading guilty to second degree possession of a handgun for an

unlawful purpose, N.J.S.A. 2C:39-4(a), Juan Nieves (Nieves) was sentenced to

a forty-two- month term of imprisonment, subject to forty-two months of parole

ineligibility. Nieves petitioned for post-conviction relief (PCR) before the

sentencing court, and the application was denied without an evidentiary hearing.

Nieves appealed alleging that trial counsel rendered ineffective assistance of

counsel by mistakenly telling him he would face thirty-six months in prison, not

forty-two months, and by failing to communicate, meet, or review discovery

with him, essentially forcing him to plead guilty. We affirm for the reasons set

forth in this opinion.

      Where a PCR court does not conduct an evidentiary hearing, we "conduct

a de novo review of both the factual findings and legal conclusions of the PCR

court." State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016) (quoting State

v Harris, 181 N.J. 391, 421 (2004)). When petitioning for PCR, a defendant

must establish he is entitled to "PCR by a preponderance of the evidence." State

v. O'Donnell, 435 N.J. Super. 351, 370 (App. Div. 2014) (quoting State v.

Preciose, 129 N.J. 451, 459 (1992)).

      We analyze ineffective assistance of counsel claims by using the two-

prong test established by the Supreme Court in Strickland v. Washington, 466


                                                                          A-3807-19
                                       2
U.S. 668 (1984). See Preciose, 129 N.J. at 463; see also State v. Fritz, 105 N.J.

42, 58 (1987). The first prong of the Strickland test requires a defendant to

establish counsel's performance was deficient. Preciose, 129 N.J. at 463. "The

second, and far more difficult, prong . . . is whether there exists 'a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different.'" Id. at 463-64 (quoting Strickland, 466

U.S. at 694).

      There exists a strong presumption that counsel rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment. Strickland, 466 U.S. at 689. Further, because prejudice

is not presumed, defendant must demonstrate how specific errors by counsel

undermined the reliability of the proceeding. State v. Drisco, 355 N.J. Super.

283, 289-90 (App. Div. 2002) (citing United States v. Cronic, 466 U.S. 648, 659

n.26 (1984)).

      Our de novo review of the record shows the following: the plea colloquy

was conducted with a Spanish interpreter with Nieves' consent, as he advised

the court he was "more comfortable with Spanish"; Nieves' counsel

acknowledged the correct sentence of forty-two months on the record; Nieves

verbally acknowledged that he signed and initialed the written plea agreement ,


                                                                           A-3807-19
                                       3
including the supplemental Graves Act plea form;                Nieves verbally

acknowledged that he was subject to parole ineligibility if he pled guilty to a

Graves Act offense; and that Nieves was aware that if the court sentenced him

to more than forty-two months imprisonment with forty-two months parole

ineligibility, he could withdraw his plea. We find no credible evidence in the

record to suggest that Nieves was uninformed about his agreed upon forty -two

month sentence.

      We turn to Nieves' next argument, that his counsel failed to consult with

him prior to the plea or explain his rights on appeal. The record shows that

during the plea colloquy, the court asked Nieves precise questions designed to

elicit concerns about any lack of communication or misunderstanding between

attorney and client.

            THE COURT: Has your attorney answered all your
            questions?

            MR. NIEVES: Yes.

            THE COURT:         Are    you    satisfied   with    her
            representation?

            MR. NIEVES: Yes.

            ....




                                                                          A-3807-19
                                      4
               THE COURT: Now, Mr. Nieves, how far did you get in
               school?

               MR. NIEVES: Um, ninth.

               THE COURT: Okay. With the assistance of your
               attorney and the interpreter, did they go over all the
               questions on the plea agreement with you? It's five ...
               let me see, six pages.

               MR. NIEVES: Yes.

               THE COURT: And did they go over all the answers
               with you?

               MR. NIEVES: Yes.

               THE COURT: And to the best of your knowledge, were
               those answers truthful?

               MR. NIEVES: Yes.

      Further review of the record shows that at sentencing, Nieves declined the

court's offer of an interpreter. After sentencing, the court informed Nieves of

his appeal rights, and he verbally acknowledged the court.

      Our review of Nieves' two-page certification reveals nothing but "bald

assertions."    "Bald assertions" are insufficient to sustain a defendant's burden

of establishing an ineffective assistance of counsel claim. State v. Cummings,

321 N.J. Super. 154, 170 (App. Div. 1999). Nieves uses a self-serving and

unsupported certification to manufacture a dispute with himself, contradicting


                                                                            A-3807-19
                                         5
sworn statements he made in court during the plea hearing and at sentencing.

We discern nothing in the record which requires an evidentiary hearing to

resolve, and we find no error. Any arguments not addressed here are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-3807-19
                                       6